Citation Nr: 0822740	
Decision Date: 07/03/08    Archive Date: 07/17/08

DOCKET NO.  05-34 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a low back disorder, to 
include as secondary to service-connected bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from November 2001 to 
September 2002.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In April 2006, the veteran testified at a hearing before the 
undersigned Veterans Law Judge.  A transcript of that hearing 
is of record.  In June 2007, the Board remanded this claim to 
the RO for additional development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  
Although the Board sincerely regrets the additional delay, it 
is necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.  

This matter must be returned to the RO for compliance with 
the previous remand, consistent with Stegall v. West, 11 Vet. 
App. 268 (1998).  That decision provides that a remand by the 
Board imposes upon the RO a concomitant duty to ensure 
compliance with all of the terms of the remand.  Id. at 270- 
271.  Specific matters outlined in the remand, as 
instructions by the Board, were not addressed. 

The previous remand dated in June 2007 explained that the 
evidence of record showed that while the veteran had 
undergone two VA examinations of his spine, the medical 
evidence obtained from these examinations was conflicting and 
incomplete.  Service medical records were noted to show that 
the veteran complained of back pain in January 2002 and was 
diagnosed with thoracic back strain.  In May 2002, he 
complained of leg numbness and low back pain.  The Board 
indicated that after service, following a January 2003 VA 
examination, the veteran was diagnosed with chronic low back 
strain.  A report of X-rays of the veteran's back contained 
several findings but these findings were not commented upon 
by the examiner.  Then in March 2004, the veteran again 
underwent VA examination of his back.  Upon physical 
examination, this examiner found no evidence of a low back 
disability, and attributed the veteran's low back pain to his 
service connected pes planus.  Therefore, the veteran 
apparently had low back pain with no demonstrated pathology 
of the back.  The Board pointed out that the March 2004 
examination report indicated that X-rays of the veteran's 
lower back were ordered, but that there was no evidence that 
these X-rays were ever obtained, and consequently, no 
evidence that these indicated diagnostic tests were 
considered as to pathology underlying the veteran's low back 
pain.  An additional VA examination was deemed necessary in 
order to make a decision on this claim.  See 38 U.S.C.A. § 
5103A.  

On remand, the veteran was to be afforded another VA 
examination of his spine, with performance of all indicated 
diagnostic tests, including X-rays.  The examiner was to 
review the veteran's claims file prior to the examination, 
and render an opinion as to whether the veteran suffers from 
a disability of the spine, any underlying pathology of the 
spine giving rise to his lower back pain, and whether such 
was etiologically related to his service-connected pes planus 
or his complaints of back pain during service.  The examiner 
was requested to specifically indicate if any diagnosed 
disorder was caused by or aggravated by the veteran's pes 
planus.  Complete rationale was to be provided for all 
opinions offered by the examiner.  

The veteran was examined by VA in August 2007.  While the 
examiner offered an opinion regarding the relationship 
between the veteran's diagnosed mild chronic intermittent 
thoracolumbar back sprain and his service-connected pes 
planus, the phrasing of the opinion was confusing.  
Specifically, the examiner stated that, "it is less likely 
than not that the symptoms described in the thoracolumbar 
spine and both knees bear no causal relationship to the 
service-connected problems of bilateral pes planovalgus."  
(emphasis added).  Additionally, as pointed out by the 
veteran's representative in his April 2008 brief, the 
examiner offered no rationale for the opinion.  

Further, the examiner did not provide an opinion regarding 
whether the diagnosed back disorder was aggravated by the 
service-connected pes planus and did not indicate if there 
was a relationship between the veteran's currently diagnosed 
back disorder and his in-service complaints.  Thus, another 
remand is necessary to ensure compliance with the Board's 
remand directives.  

Accordingly, the case is REMANDED for the following action:

1.  Have the claims file and a copy of 
this remand reviewed by the clinician who 
previously examined the veteran, if 
available.  The examiner must state that 
such review was accomplished.  

The examiner is asked to offer an 
addendum to the examination report.  The 
examiner should provide an opinion as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any diagnosed disorder of the 
veteran's thoracolumbar spine had its 
onset during active service or is related 
to any in-service disease or injury.  

The examiner is also asked to provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent or greater 
probability) that any diagnosed disorder 
of the veteran's thoracolumbar spine was 
either (a) caused by or (b) aggravated by 
the veteran's pes planus.

All opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

If the August 2007 examiner is no longer 
available, have the file reviewed by an 
appropriate clinician to address the 
opinions requested.  

2.  After ensuring that the above 
development is completed in full, 
readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations.  If the decision remains 
adverse to the veteran, he and his 
representative must be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

